                                        UNITED STATES DISTRICT COURT
                                                DISTRICT OF MARYLAND

               CHAMBERS OF                                                                   101 WEST LOMBARD STREET
              BETH P. GESNER                                                                BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                 (410) 962-4288
     MDD_BPGchambers@mdd.uscourts.gov                                                             (410) 962-3844 FAX


                                                                December 17, 2019

           Vincent J. Piazza, Esq.                              Amy C. Rigney, Esq.
           The Disability Law Center of                         Social Security Administration
           Robert S. Piazza, Jr.                                6401 Security Blvd., Rm. 617
           6716 Harford Rd.                                     Baltimore, MD 21235
           Baltimore, MD 21234


                    Subject:     Frederica D. v. Andrew Saul, Commissioner, Social Security Administration,
                                 Civil No.: BPG-17-3035

           Dear Counsel:

                   Currently pending is Vincent J. Piazza’s Petition for Attorney’s Fees (“Petition”)
           pursuant to the Social Security Act (“Act”), 42 U.S.C. § 406(b) and § 1383(d)(2), which seeks
           fees for counsel’s representation of plaintiff before this court. (ECF No. 24). In response,
           defendant takes no position on plaintiff’s Petition, but requests that the court consider whether
           Mr. Piazza’s requested amount constitutes a reasonable fee. (ECF No. 25). I have reviewed the
           pleadings and the record in this case and find that no hearing is necessary. Loc. R. 105.6. For
           the reasons noted below, Mr. Piazza’s Petition is GRANTED.

                   On November 28, 2018, this court awarded Mr. Piazza $4,070.00 for his work on
           plaintiff’s case in federal court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
           § 2412. (ECF No. 23). Plaintiff was subsequently awarded $47,448.00 in past-due benefits.
           (ECF No. 24-3). Twenty-five percent of plaintiff’s past-due benefits amounts to $11,862.00. Id.
           On November 8, 2019, Mr. Piazza filed his Petition seeking attorney’s fees in the amount of
           $11,862.

                   “The Act authorizes a reasonable fee for successful representation before this [c]ourt, not
           to exceed twenty-five percent of a claimant’s total past-due benefits.” Dewain S. v. Comm’r of
           Soc. Sec. Admin., Civil No. SAG-17-716, 2019 U.S. Dist. LEXIS 5281 at *2 (D. Md. Jan. 11,
           2019) (citing 42 U.S.C. § 406(b)). “Although contingent fee agreements are the ‘primary means
           by which fees are set’ in Social Security cases, a court must nevertheless perform an
           ‘independent check, to assure that they yield reasonable results in particular cases.’” Id. (quoting
           Gisbrecht, 535 U.S. at 807). “In determining whether a request for attorney’s fees under section
           406(b) is reasonable, the Supreme Court has explained that a reviewing court may properly
           consider the ‘character of the representation and the results the representative achieved.’” Id.
           (quoting Gisbrecht, 535 U.S. at 808)). “Importantly, the Supreme Court acknowledged that a
           contingent fee agreement would not result in a reasonable fee if the fee constituted a ‘windfall’ to
           the attorney.” Id.

                    Here, Mr. Piazza and plaintiff entered into a contingent fee arrangement and plaintiff
Frederica D. v. Saul
Civil No.: BPG-17-3035
December 17, 2019
Page 2

agreed that, if his claim was allowed, the fee for services rendered in this case will be twenty-
five percent (25%) of all retroactive benefits to which plaintiff may become entitled. (ECF No.
24-1). In his previous Motion for Attorney’s Fees Pursuant to the EAJA (ECF No. 21), Mr.
Piazza submitted an itemized report documenting the 22.00 billed hours he expended before this
court in plaintiff’s case. (ECF No. 21-2). If the court awards Mr. Piazza the full amount of fees
requested, his fee for representation before this court will effectively total $539.18 per hour.
Accordingly, Mr. Piazza must establish that an effective rate of $539.18 per hour is reasonable
for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Although Mr. Piazza’s requested fee is higher than the “top hourly rate that is
presumptively reasonable for attorneys of his experience level, pursuant to the fee guidelines
appended to the Local Rules of this Court[,] . . . it is customary in Social Security cases for
courts to approve significantly higher rates.”1 Flores v. Comm’r, Civil No. SAG-12-3316, U.S.
Dist. LEXIS 57446, at *5 (D. Md. Apr. 4, 2018). “Courts in the Fourth Circuit have approved
contingency fee agreements that produce much higher hourly rates in successful Social Security
appeals.” Terri H. v. Comm’r, Soc. Sec. Admin, Civil No. SAG-16-3106, U.S. Dist. LEXIS
17095 at *3–4 (D. Md. Feb. 4, 2019) (collecting cases). Notably, in Flores, the court found that
an effective rate of $1,425.00 per hour, “or triple the hourly rate under the fee guidelines for an
attorney of like experience,” was reasonable for an attorney with over twenty years of
experience. Flores, 2018 U.S. Dist. LEXIS 57446, at *5. Similarly, here, after consideration of
factors such as the overall complexity of the case, the lawyering skills necessary to handle it
effectively, the risks involved, and the significance of the result achieved in district court, Mudd
v. Barnhart, 418 F.3d 424, 428 (4th Cir. 2005)), I find that the requested fee is reasonable and
should be approved.

        For the reasons noted above, Mr. Piazza’s Petition (ECF No. 24) is GRANTED and Mr.
Piazza is awarded attorney’s fees totaling $11,862.00. Mr. Piazza is directed to reimburse to
plaintiff the $4,070.00 in fees he received pursuant to the EAJA.

       Despite the informal nature of this letter, it will constitute an Order of the court and will
be docketed accordingly. An implementing order follows.

                                                                 Very truly yours,

                                                                             /s/

                                                                 Beth P. Gesner
                                                                 Chief United States Magistrate Judge


1
  “Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly rate in
this case.” Dewain S., 2019 LEXIS 5281, at *3 n. 2 (citing Loc. R. App. B. (D. Md. 2018)). Mr. Piazza has now
been practicing for twenty-eight years (ECF No. 24 at 2) and presumptively reasonable hourly rates for attorneys
admitted to the bar for more than twenty years is $300-475. Loc. R. App. B (D. Md. 2018).
